693 F.2d 98
82-2 USTC  P 9691
Edward W. BOUCHER and Gloria D. Boucher, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 81-7724.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 2, 1982.Decided Nov. 26, 1982.

George Constable, Seattle, Wash., for petitioners-appellants.
Mary L. Fahey, Washington, D.C., for respondent-appellee.
Before KENNEDY and SKOPIL, Circuit Judges and JAMESON,* District Judge.
PER CURIAM:


1
Edward W. Boucher, a life insurance agent, and his wife appeal from a decision of the Tax Court, 77 T.C. 214 (1981), holding that Boucher gave insurance 'premium discounts' to his customers during 1974 and 1975 in violation of the 'rebate' statute of the State of Washington; that the statute was 'generally enforced' within the meaning of 26 U.S.C.  (I.R.C.1954) Sec. 162(c)(2); and that the premium discounts accordingly were not deductible as business expenses under Sec. 162(a).


2
In Alex v. C.I.R., 628 F.2d 1222 (9 Cir. 1980), this court affirmed a similar holding of the Tax Court construing a California rebate statute.  We noted that opinions of the Tax Court reflect its special expertise and should not be overruled 'unless some unmistakable question of law mandates such a decision,' quoting from Sibla v. Commissioner, 611 F.2d 1260, 1262 (9 Cir.1980).  Id. at 1226.


3
We conclude that the findings of the Tax Court are not clearly erroneous and that its opinion is a well reasoned and correct statement of the law.  We adopt it as the opinion of this court.


4
AFFIRMED.



*
 The Honorable William J. Jameson, Senior United States District Judge for the District of Montana, sitting by designation